Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections of claims 6-8 and 27-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made in the previous Office action, have been withdrawn in view of the amendments filed on 1/26/2021.
Applicant's arguments filed on 1/26/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “in claim 1, the entity to determine a waveform to be adopted by the terminal device for performing uplink transmission is the network device, not the mobile station 100 as in Iwai” because in Iwai et al. reference “In ST306, base station 200 decides the next data channel communication method based on the switching trigger signal and the PHR of mobile station 100” (Iwai et al.; [0089]).
Examiner respectfully disagrees with Applicants argument that “However, this CQI is a value, not information indicating “movement from a position at a center of a cell to a position at an edge of the cell within the first preset time period.” Therefore, claims 4, 5, 7, and 8 could not be known without inventive work over Iwai in view of Ban, so claims 4, 5, 7, and 8 are allowable over Iwai and Ban” because Ban discloses that CQI indicates the claimed movement (when CQI falls below THR_m as the user terminal moves in the direction toward the cell boundary or the like (YES of S15); Ban [0089]; When CQI reaches and exceeds THR_m (NO of S15) as the user terminal  
Examiner respectfully disagrees with Applicants argument that “Zhou discloses a method for resolving a collision between an aperiodic SRA and an uplink control signaling but does not disclose the distinguishing features of claim 11” because Zhou et al. discloses the limitations of the claim 11 (Zhou et al.; [0055]; [0058]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9, 10 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. US 2011/0205966.
Claims 1 and 39:
Iwai et al. discloses a terminal device comprising a processor, a memory and a transceiver, wherein the memory is used for storing instructions, and the processor is used for calling the instructions stored in the memory to control the transceiver to 
generating, by a terminal device, first information (a switching trigger 
signal; Iwai et al.; [0088]) according to a downlink reference signal (downlink common pilot; Iwai et al.; [0065]; [0067]-[0070]) sent by a network device, wherein the first information is used for the network device to determine a waveform (communication method SC-FDMA or OFDMA; Iwai et al.; [0089]; [0068]) to be adopted by the terminal device for performing uplink transmission (Iwai et al.; Fig. 7; [0088]; [0089]; [0067]-[0070]); and
sending, by the terminal device, the first information to the network device (ST304; Iwai et al. [0088]).
Claim 2:
Iwai et al. discloses generating, by the terminal device, the first information according to the downlink reference signal sent by the network device, comprises: generating, by the terminal device, the first information according to the downlink reference signal and a preset change threshold (Iwai et al.; [0065]; [0067]; [0070]).
Claim 3:
Iwai et al. discloses the preset change threshold comprises at least one of a preset power change threshold (Iwai et al.; [0065]; [0067]; [0070]), a preset reception quality change threshold, or a preset path loss change threshold.
Claim 9:

Claim 10:
Iwai et al. discloses sending, by the terminal device, the first information to the network device through the uplink control channel, comprises: sending, by the terminal device, the first information to the network device through an uplink control channel corresponding to preconfigured uplink control channel resources (Iwai et al.; [0112]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. US 2011/0205966 in view of Ban US 2007/0202913.
Iwai et al. discloses the claimed invention as to claim 3 above.
Furthermore, Iwai et al. discloses regarding claims 4 and 7: it is necessary for a mobile station to report PHR to a base station at a predetermined period and when a predetermined condition is satisfied.  Non-Patent Literature 2 discloses reporting of PHR to a base station by a mobile station if PHR is less than Y [dB] or if path loss changes by X [dB] (Iwai et al.; [0008]).

Iwai et al. discloses regarding claims 4 and 7, generating, by the terminal device, the first information when the terminal device determines a value of path loss of the downlink reference signal within a preset time period with respect to a preset path loss change threshold, as outlined above.
	Regarding claims 4 and 7, Iwai et al. fails to teach an increase value (claim 4) and a decrease value (claim 7) of the path loss with respect to a preset path loss change threshold.
	However, Ban discloses the above limitations (Ban; [0086]-[0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an increase value and a decrease value comparison of the path loss with respect to a preset path loss change threshold in the system of Iwai et al. as taught by Ban in order to determine appropriate system parameters (when a mobile station moves; Iwai et al.; [0008])
Iwai et al. and Ban disclose the claimed invention as to claims 4 and 7 above.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. US 2011/0205966 in view of Zhou et al. 2014/0016475.
Iwai et al. discloses the claimed invention as to claim 1 above.
Iwai et al. fails to teach receiving, by the terminal device, second information sent by the network device, wherein the second information is used for instructing the terminal device to send an uplink reference signal to the network device; and
sending, by the terminal device, the uplink reference signal to the network device according to the second information.
However, Zhou et al. discloses the above limitations (Zhou et al.; [0055]; [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide downlink control signaling to trigger the UE to transmit the aperiodic SRS in the system taught by Iwai et al. as taught by Zhou et al. in order to determine transmission parameters in the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416